                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DORETTA FLEMING, et al.                            CIVIL ACTION

                      v.                           N0.19-2926

DREW WARREN, ESQ. and JEFFREY
KILLINO, ESQ.

                                            ORDER
       AND NOW, this 14th day of November 2019, upon considering the Plaintiffs' pro se

Motion to alter our judgment (ECF Doc. No. 21) dismissing the Plaintiffs' Complaint for lack of

subject matter jurisdiction filed after Plaintiffs did not respond to the Motion to dismiss, and for

reasons in the accompanying Memorandum, it is ORDERED Plaintiffs' Motion to alter

judgment (ECF Doc. No. 21) is DENIED.
